EXHIBIT CHANGE OF CONTROL AGREEMENT This CHANGE OF CONTROL AGREEMENT (this “Agreement”) dated as of the 5th day of May, 2009 is by and between CRYOLIFE, INC., a Florida corporation (“CryoLife” or the “Company”) and Albert E. Heacox (the “Officer”). W I T N E S S E T H: WHEREAS, the Board of Directors of the Company upon the recommendation of the Compensation Committee, has determined that it is in the best interests of the Company and its shareholders to enter into this Change of Control Agreement in order to assure that the Company will have the continued dedication of Officer, notwithstanding the possibility, threat or occurrence of a Change of Control (as defined herein) of the Company; and WHEREAS, Officer has determined that it is in the best interests of Officer to enter into this Agreement; NOW, THEREFORE, in consideration of the premises, the promises hereinafter set forth and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by both parties, it is hereby agreed as follows: 1.CERTAIN DEFINITIONS. (a)“Effective Date” means the first date during the Change of Control Period (as defined herein) on which a Change of Control occurs.Notwithstanding anything in this Agreement to the contrary, if the Officer’s employment with the Company is terminated by the Company without Cause or by Officer for Good Reason (as such terms are defined herein) within the six (6) month period prior to the date on which the Change of Control occurs and if such Change of Control is consummated (such a termination of employment, an “Anticipatory Termination”), then for all purposes of this Agreement the “Effective Date” means the date immediately prior to the date of such termination of employment. (b)“Change of Control Period” means the period commencing on the date hereof and ending on September 1, 2011; provided, however, that, commencing on September 1, 2011, and each three-year anniversary of such date (such date and each such three-year anniversary thereof, the “Renewal Date”) unless previously terminated, the Change of Control Period shall be automatically extended so as to terminate three (3) years from such Renewal Date, unless, at least thirty (30) days prior to the next Renewal Date, the Company shall give notice to the Officer that the Change of Control
